The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,913,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims have identical subject matter except for including additional limitations within a Markush group, thus the current claimset covers similar subject matter in a broader claimset.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backer (US 20080318687)
In claims 1, 10 and 16, Backer discloses 
At least one processor, At least one computer readable storage medium that is not a transitory signal and that comprises instructions executable by at least one processor to: (figure 2)
Receive data at the computer video console over a computer network from a friend device of at least a first participant associated with a first participant profile information (figure 7 #700.  Receive data from the friend device of Bill G of Bill G’s virtual location)
Automatically and without requiring the first participant to manually log on to the computer video console, configure the computer video console at least in part using information in the first participant profile information, wherein configuring the computer video console at least in part using information in the first participant profile comprises at least one of presenting information for a particular video game, the information for a particular video game comprising information related to stored data for one or more games played in the past (figure 9 #900. Paragraph 63-65, avatar 900, information for a particular video game is provided including the properties of player B’s avatar including position, appearance, status, health, objects held, experience level, etc.  This information is stored, as it is on a computer, and the player has played in the past (even if just one second prior), as it is pulling live information about a player’s play)
In claims 2 and 17, Backer discloses connect to the computer network and execute an application to communicate with the gaming console over the computer network to provide the gaming profile information to the gaming console (paragraph 47)
In claims 3 and 19, Backer discloses the instructions are implemented by an application associated with a manufacturer of the gaming console (this is inherent.  The application is inherently “associated” with a manufacturer of the gaming console, in that it connects to the gaming console, created by the manufacturer.  The term "associated" broadest reasonable interpretation would be any level of association.  An association has already been claimed within the claimset.  Particularly, figure 14, the game specific avatar tracking server 310 and associated software is associated with gaming machine C and its manufacturer as can be seen with the line pointing between the two devices)
In claim 6, Backer discloses gaming profile identifier (paragraphs 63-65, Bill G’s avatar is a gaming profile identifier)
In claim 7, Backer discloses the first participant profile information comprises a gaming profile password (paragraph 46)
In claim 8, Backer discloses the first participant profile information is usable to access gaming profile data stored remotely from the first device and the gaming console (figure 14 #344, gaming profile data of user records is also stored in inter player communications servers)
In claims 11 and 12, Backer discloses logging in the first participant using the participant information, and wherein the first participant is logged in to the gaming console (paragraph 65, Bill G has entered the instance of the gaming console, and thus is "logged in" to the gaming console.  It is noted that no particulars are provided as to what being "logged in" comprises)
In claim 13, Backer discloses the first participant is logged in to at least one of at least one of a server, and wherein the gaming network is different from the computer network (paragraphs 46 and 47)
In claim 14 Backer discloses present data related to the first user on a display accessible to the gaming console (figures 7, 9)
In claim 15, Backer discloses present a selector on the display that is selectable to add the first participant as a friend of a second user, the second user associated with the gaming console (figure 8, figure 5 #502, 504, 522, 524)
In claim 19, Backer discloses responsive to receipt of a signal from a transmitter controlled by the gaming console, execute the application to communicate with the gaming console over the network to provide the gaming profile information to the gaming console (paragraphs 46-47, logging into the avatar tracking server.)
In claim 20, Backer discloses information related to stored data for one or more games played in the past comprises at least one of: progress of play for the particular game (Paragraph 63-65, avatar 900, information for a particular video game is provided including the properties of player B’s avatar including position, appearance, status, health, objects held, experience level, etc.  All of this information is related to the current progress of play for the player)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backer in view of Cho (US 20070218997).
In claim 4, Backer discloses claimed invention except the network is a LAN, and responsive to connection to the LAN, execute the application to communicate with the gaming console over the LAN to provide the gaming profile information to the gaming console, however Cho discloses use of a LAN to connect two devices to one another for gaming (paragraphs 35, 43) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Backer with Cho in order to allow for the invention of Backer to be provided to devices connected to each other thru a LAN.
In claim 5, Backer discloses responsive to receipt of a signal from a transmitter controlled by the gaming console, execute the application to communicate with the gaming console over the network to provide the gaming profile information to the gaming console (paragraph 470, logging into the avatar tracking server.)
In claim 9, Backer discloses the claimed invention except for the computer network being a password protected Wi-Fi network, and using a password to communicate with the gaming console over the password protected Wi-Fi network, however Cho discloses use of a password protected Wi-Fi network as well as using a password to communicate over password protected Wi-Fi network for purposes of connecting two devices to one another for gaming (paragraph 123)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Backer with this well-known technique in order to allow for the invention of Backer to be provided to devices communicating over a password protected Wi-Fi network.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the newly added limitations overcome the prior art of record, however Examiner disagrees, and the rejection is set forth above.
Applicant argues that Backer does not inherently teach that the instructions are implemented by an application associated with a manufacturer of the computer video console”, arguing that “in the computer gaming industry, applications are often provided by third party vendors”.  The claims do not require that the application was programmed by or even provided by a manufacturer of the computer video console, instead merely requiring some form of association.  As such, an association is taught merely by the application being capable of being run on the computer video console.
Applicant argues that the specification and skill in the art clearly and unambiguously inform the meaning of “log in”, however applicant failed to provide this clear and unambiguous information, neither in application’s arguments nor in the claimset.   Examiner strongly encourages applicant to positively recite such limitations as to what being logged in entails, as it would provide a clearer record as to the metes and bounds of the claims.
Applicant argues that accepting the invite does not put a player on a friend list, however the second player is one of the list of players playing within the current game, and thus “friends” within the game.
Applicant argues that Cho is not teaching responsive to connection to a LAN to perform certain tasks, however Cho is relied upon to teach connection via LAN, and the remainder of the limitations are taught by the primary reference of Backer.  Further, the phrase “responsive to” is broad, and as a connection (including the LAN connection of Cho) would occur before the performance of the tasks described, this would mean that the tasks are “responsive to” connecting via a LAN.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715